Citation Nr: 1521798	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-16 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 31, 1993 for the grant of service connection for coronary artery disease, for purposes of retroactive benefits.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to July 1956 and from November 1958 to April 1978.  He died in December 2001.  The appellant is his surviving child.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an effective date earlier than October 31, 1993 for the grant of service connection for coronary artery disease, for purposes of retroactive benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claim.  

The Veteran first filed a claim for service connection for heart disease on June 29, 1992.  In a September 1992 rating decision, the RO denied the Veteran's claim.  On December 21, 1993, the Veteran filed a claim for an increased rating for hypertension.  In a January 1995 rating decision, the RO essentially granted service connection for atherosclerotic coronary artery disease with hypertension, status post myocardial infarction.  The RO assigned a 100 percent rating for coronary artery disease, effective October 31, 1993, the date of the Veteran's hospitalization for a myocardial infarction; assigned a 30 percent rating, effective June 1, 1994; assigned another 100 percent rating, effective July 12, 1994; and assigned another 30 percent rating, effective February 1, 1995.  The Veteran died in December 2001.    

Ischemic heart disease was added to the list of diseases presumed to be related to herbicide exposure, effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  In December 2010, the RO initiated a special review of the Veteran's claims folder pursuant to Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2014); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  By correspondence dated in December 2010, the VA informed the appellant that the Veteran's case was identified as a potential Nehmer class-member case based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.  In a May 2011 rating decision, the RO denied an effective date earlier than October 31, 1993 for the grant of service connection for coronary artery disease, finding that this was the earliest date that entitlement arose.  The RO found that the earliest claim for Nehmer purposes was VA Form 21-4138, Statement in Support of Claim, received by VA on June 29, 1992.  The RO maintained that the Veteran was granted service connection for heart disease from the date that he was first diagnosed with the condition; therefore, there was no entitlement to an earlier effective date.   

A Nehmer class member includes a surviving child of a deceased Vietnam veteran who died from a covered herbicide disease, such as ischemic heart disease (includes coronary artery disease) and under 38 C.F.R. § 3.816 (2014), there is a limited exception to the statutory provisions governing the assignment of effective dates for Vietnam veterans who have a covered herbicide disease.  The Board notes that the Veteran in this case served in the Republic of Vietnam during the Vietnam era and died as a result of hepatic cirrhosis, pulmonary emphysema, and arteriosclerotic cardiovascular disease.  Therefore, the appellant is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b).  

38 C.F.R. § 3.816 (c)(2) provides that if a Nehmer class member's claim for a covered disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of 38 C.F.R. § 3.816 (pertaining to claims filed within one year from the date of separation from service).  A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.     

The Board notes that there are VA and private medical records in the claims file indicating that the Veteran had sinus tachycardia in March 1989, December 1989, and March 1992, which are dates prior to the October 31, 1993 myocardial infarction hospitalization date.  Therefore, the Board finds that a medical opinion is necessary to determine the earliest date there was evidence that the Veteran had ischemic heart disease (coronary artery disease).  

Accordingly, the case is REMANDED for the following action:

1.  Make the claims file available to an appropriate VA examiner with sufficient expertise for an opinion in connection with the claim for an effective date earlier than October 31, 1993 for the grant of service connection for coronary artery disease.  The claims file must be reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran had ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) prior to October 31, 1993.  In so opining, the examiner must discuss private medical records indicating that the Veteran had sinus tachycardia in March 1989, December 1989, and March 1992.  If the Veteran had ischemic heart disease prior to October 31, 1993, then the examiner should determine the earliest date there was evidence of such heart disease, if possible. 

The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




